

COMMVAULT SYSTEMS, INC.
OMNIBUS INCENTIVE PLAN
(As Amended Through the First Amendment Thereof)


1.    PURPOSE. Commvault Systems, Inc. (the “Company”) has established the
Commvault Systems, Inc. Omnibus Incentive Plan (the “Plan”) to (a) attract and
retain employees, directors and other persons providing services to the Company
and its Related Companies (as defined herein); (b) advance the interests of the
Company and its stockholders by providing employees, directors and other persons
providing services to the Company and its Related Companies, upon whose
judgment, initiative and efforts the Company largely depend, with appropriate
incentives to perform in a superior manner and achieve long-range goals, (c) to
provide incentive compensation opportunities that are competitive with other
similar companies, and (d) to further align the interests of Participants’ (as
defined herein) with those of the Company’s stockholders, and to thereby promote
the long-term financial interests of the Company and the Related Companies,
including the growth in value of the Company’s equity and long-term stockholder
return.
2.    DEFINITIONS. As used in the Plan, the following defined terms have the
meanings indicated below:
2.1    “Agreement” has the meaning set forth in subsection 9.8.
2.2    “Award” means any award permitted to be granted pursuant to the
provisions of the Plan.
2.3    “Board” means the Board of Directors of the Company.
2.4    “Cash Incentive Award” has the meaning set forth in subsection 7.1(b).
2.5    “Cause” means, unless otherwise provided by the Committee or as set forth
in a separate agreement between the Company and the Participant, a Participant’s
termination of employment or other services for gross negligence, personal
dishonesty, incompetence, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, or the
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses).
2.6    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code includes the successor provision(s) and the
regulations promulgated.
2.7    “Committee” has the meaning specified in subsection 3.1.
2.8    “Common Stock” means the common stock of the Company.
2.9    “Company” has the meaning set forth in Section 1.




--------------------------------------------------------------------------------




2.10    “Disability” shall mean, unless otherwise provided by the Committee,
that an individual is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Whether an individual has
a “Disability” shall be determined in a manner that is consistent with Code
Section 22(e)(3). Notwithstanding the foregoing, if a Participant has an
employment agreement with the Company or Related Company and such employment
agreement defines “disability”, then “Disability used herein shall have the
meaning as set forth in such employment agreement.
2.11    “Effective Date” has the meaning set forth in subsection 9.1.
2.12    “Eligible Individual” means any officer, director or other employee of
the Company or a Related Company, consultants, independent contractors or agents
of the Company or a Related Company, and persons who are expected to become
officers, employees, directors, consultants, independent contractors or agents
of the Company or a Related Company (but effective no earlier than the date on
which such Person begins to provide services to the Company or a Related
Company), including, in each case, Outside Directors.
2.13    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a specific provision of the Exchange Act includes the successor
provision(s) and the regulations promulgated thereunder.
2.14    “Expiration Date” has the meaning set forth in subsection 6.10 of the
Plan.
2.15    “Fair Market Value” of a share of Common Stock means, as of any date,
the value determined in accordance with the following rules:
(a)
If the Common Stock is at the time listed or admitted to trading on any stock
exchange, then the Fair Market Value shall be the closing price per share of
Common Stock on such date on the principal exchange on which the Common Stock is
then listed or admitted to trading or, if no such sale is reported on that date,
on the last preceding date on which a sale was so reported.

(b)
If the Common Stock is not at the time listed or admitted to trading on a stock
exchange, the Fair Market Value shall be the closing average of the closing bid
and asked price of a share of Common Stock on the date in question in the
over-the-counter market, as such price is reported in a publication of general
circulation selected by the Committee and regularly reporting the market price
of Common Stock in such market.

(c)
If the Common Stock is not listed or admitted to trading on any stock exchange
or traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee in good faith.

2.16    “Full Value Award” has the meaning set forth in subsection 7.1(a).




--------------------------------------------------------------------------------




2.17    “Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Code Section
422.
2.18    “Non-Qualified Stock Option” means an Option that is not intended to be
an Incentive Stock Option.
2.19    “Option” has the meaning set forth in subsection 6.1(a) of the Plan.
2.20    “Outside Director” means a director of the Company who is not an officer
or employee of the Company or the Related Companies.
2.21    “Participant” means an Eligible Individual who receives an Award under
the Plan as described in Section 5.
2.22    “Performance-Based Compensation” has the meaning set forth in subsection
7.3.
2.23    “Performance Criteria” means one or more of the following criteria (i)
earnings including operating income, net operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items) or net earnings; (ii) pre-tax income or after-tax income;
(iii) earnings per share (basic or diluted); (iv) operating profit; (v) revenue,
revenue growth or rate of revenue growth; (vi) return on assets (gross or net),
return on investment (including cash flow return on investment), return on
capital (including return on total capital or return on invested capital), or
return on equity; (vii) returns on sales or revenues; (viii) operating expenses;
(ix) stock price appreciation; (x) cash flow (before or after dividends), free
cash flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, cash flow in excess of cost of capital or cash flow per
share (before or after dividends); (xi) implementation or completion of critical
projects or processes; (xii) economic value created; (xiii) cumulative earnings
per share growth; (xiv) operating margin or profit margin; (xv) stock price or
total stockholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation and other legal matters,
information technology, and goals relating to contributions, dispositions,
acquisitions, development and development related activity, capital markets
activity and credit ratings, joint ventures and other private capital activity
including generating incentive and other fees and raising equity commitments,
and other transactions, and budget comparisons; (xviii) personal professional
objectives, including any of the foregoing performance targets, the
implementation of policies and plans, the negotiation of transactions, the
development of long term business goals, formation and reorganization of joint
ventures and other private capital activity including generating incentive and
other fees and raising equity commitments, research or development
collaborations, and the completion of other corporate transactions; (xix)
economic value added (or an equivalent metric); (xx) stock price performance;
(xxi) improvement in or attainment of expense levels or working capital levels;
(xxii) operating metrics including projects added, construction value added,
active projects and number of organizations, (xxiii) contract value or bookings,
or (xxiv) any combination of, or a specified increase in, any of the foregoing.
Where




--------------------------------------------------------------------------------




applicable, the performance targets may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Related Company, or a division or strategic business unit
of the Company, or may be applied to the performance of the Company relative to
a market index, a group of other companies or a combination thereof, all as
determined by the Committee. The performance targets may include a threshold
level of performance below which no payment will be made (or no vesting will
occur), levels of performance at which specified payments will be made (or
specified vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).
2.24    “Plan” has the meaning set forth in Section 1.
2.25    “Prior Plan” means the Commvault Systems, Inc. Long-Term Stock Incentive
Plan.
2.26    “Related Company” shall mean any corporation, partnership, joint venture
or other entity during any period in which (i) the Company, directly or
indirectly, owns at least 50% of the combined voting power of all classes of
stock of such entity or at least 50% of the ownership interests in such entity
or (ii) such entity, directly or indirectly, owns at least 50% of the combined
voting power of all classes of stock of the Company.
2.27    “SAR” or “Stock Appreciation Right” means the grant of an Award under
the Plan that entitles the Participant to receive, in cash or shares of Common
Stock (as determined in accordance with the terms of the Plan) value equal to
the excess of: (i) the Fair Market Value of a specified number of shares of
Common Stock at the time of exercise; over (ii) an Exercise Price established by
the Committee at the time of grant.
2.28    “SEC” means the United States Securities and Exchange Commission.
2.29    “Stockholders’ Meeting” means the first regular annual meeting of the
Company’s stockholders that occurs after the Effective Date.
2.30    “Subsidiary” shall mean a corporation that is a subsidiary of the
Company within the meaning of Code Section 424(f).
2.31    “Substitute Award” means an Award granted or shares of Common Stock
issued by the Company in assumption of, or in substitution or exchange for, an
award previously granted, or the right or obligation to make a future award, in
all cases by a company acquired by the Company or any Related Company or with
which the Company or any Related Company combines. In no event shall the
issuance of Substitute Awards change the terms of such previously granted awards
such that the change, if applied to a current Award, would be prohibited under
subsection 6.8.




--------------------------------------------------------------------------------




2.32    “Termination Date” means the date on which a Participant both ceases to
be an employee of the Company and the Related Companies and ceases to perform
material services for the Company and the Related Companies (whether as a
director or otherwise), regardless of the reason for the cessation; provided
that a “Termination Date” shall not be considered to have occurred during the
period in which the reason for the cessation of services is a leave of absence
approved by the Company or the Related Company which was the recipient of the
Participant’s services; and provided further that, with respect to an Outside
Director, “Termination Date” means date on which the Outside Director’s service
as an Outside Director terminates for any reason.
3.    ADMINISTRATION.
3.1    General. The authority to control and manage the operation and
administration of the Plan shall be vested in the committee described in
subsection 3.2 (the “Committee”) in accordance with this Section 3. If the
Committee does not exist, or for any other reason determined by the Board, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.
3.2    Selection of Committee. So long as the Company is subject to Section 16
of the Exchange Act, the Committee shall be selected by the Board and shall
consist of not fewer than two members of the Board or such greater number as may
be required for compliance with Rule 16b-3 issued under the Exchange Act and
shall be comprised of persons who are independent for purposes of applicable
stock exchange listing requirements. Any Award granted under the Plan which is
intended to constitute Performance-Based Compensation (including Options and
SARs) shall be granted by a Committee consisting solely of two or more “outside
directors” within the meaning of Code Section 162(m) and applicable regulations.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Awards to Outside Directors, the Committee shall be the Board.
3.3    Powers of Committee. The authority to manage and control the operation
and administration of the Plan shall be vested in the Committee, subject to the
following:
(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to (i) select Eligible Individuals who will receive Awards under the
Plan, (ii) determine the time or times of receipt of Awards, (iii) determine the
types of Awards and the number of shares of Common Stock covered by the Awards,
(iv) establish the terms, conditions, performance targets, restrictions, and
other provisions of Awards, (v) modify the terms of, cancel or suspend Awards,
(vi) reissue or repurchase Awards, and (vii) accelerate the exercisability or
vesting of any Award. In making such Award determinations, the Committee may
take into account the nature of services rendered by the respective employee,
the individual’s present and potential contribution to the Company’s or a
Related Company’s success and such other factors as the Committee deems
relevant.





--------------------------------------------------------------------------------




(b)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements applicable to Performance-Based
Compensation, and to take such action, establish such procedures, and impose
such restrictions at the time such Awards are granted as the Committee
determines to be necessary or appropriate to conform to such requirements.

(c)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to conclusively interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, to determine the terms and
provisions of any agreements made pursuant to the Plan and to make all other
determinations that may be necessary or advisable for the administration of the
Plan.

(d)
Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e)
Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future.

3.4    Delegation by Committee. Except to the extent prohibited by applicable
law or the rules of any stock exchange on which the Common Stock is listed, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.
3.5    Information to be Furnished to Committee. The Company and the Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of the Company and the
Related Companies as to an employee’s or Participant’s employment or provision
of services, termination of employment or cessation of the provision of
services, leave of absence, reemployment and compensation shall be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee consider desirable to carry out the terms
of the Plan.
3.6    Limitation on Liability and Indemnification of Committee. No member or
authorized delegate of the Committee shall be liable to any person for any
action taken or omitted in connection with the administration of the Plan unless
attributable to his own fraud or willful misconduct; nor shall the Company or
any Related Company be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director or
employee of the Company or Related Company. The Committee, the individual
members thereof, and persons acting as the authorized delegates of the Committee
under the Plan, shall be indemnified by the Company against any and all
liabilities, losses, costs and expenses (including legal fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or




--------------------------------------------------------------------------------




asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.
4.    STOCK RESERVED AND LIMITATIONS.
4.1    Shares and Other Amounts Subject to the Plan. The shares of Common Stock
for which Awards may be granted under the Plan shall be subject to the
following:
(a)
The shares of Common Stock with respect to which Awards may be made under the
Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.

(b)
Subject to the provisions of subsection 4.2, the number of shares of Common
Stock which may be issued with respect to Awards under the Plan shall be equal
to 3,550,000. Except as otherwise provided herein, any shares of Common Stock
subject to an Award under the Plan which for any reason is forfeited, expires or
is terminated without issuance of shares of Common Stock (including shares that
are attributable to Awards that are settled in cash) and shares of Stock that
are withheld in payment of taxes payable with respect to the vesting or
settlement of a Full Value Award shall thereafter be available for further
grants under the Plan. Shares of Stock that are tendered or withheld in payment
of the Exercise Price of an Option or shares of Stock that are withheld in
payment of taxes payable with respect to the exercise of an Option or SAR shall
not be available for further grants under the Plan.

(c)
Substitute Awards shall not reduce the number of shares of Common Stock that may
be issued under the Plan or that may be covered by Awards granted to any one
Participant during any period pursuant to subsections 4.1(g) and 4.1(h).

(d)
Except as expressly provided by the terms of this Plan, the issue by the Company
of stock of any class, or securities convertible into shares of stock of any
class, for cash or property or for labor or services, either upon direct sale,
upon the exercise of rights or warrants to subscribe therefor or upon conversion
of stock or obligations of the Company convertible into such stock or other
securities, shall not affect, and no adjustment by reason thereof, shall be made
with respect to Awards then outstanding hereunder.

(e)
To the extent provided by the Committee, any Award may be settled in cash rather
than in Common Stock.





--------------------------------------------------------------------------------




(f)
Subject to the terms and conditions of the Plan, the maximum number of shares of
Common Stock that may be delivered to Participants and their beneficiaries with
respect to Incentive Stock Options under the Plan shall be 2,800,000; provided,
however, that to the extent that shares not delivered must be counted against
this limit as a condition of satisfying the rules applicable to Incentive Stock
Options, such rules shall apply to the limit on Incentive Stock Options granted
under the Plan.

(g)
The maximum number of shares of Common Stock that may be covered by Awards
granted to any one Participant during any one calendar-year period pursuant to
Section 6 (relating to Options and SARs) shall be 500,000 shares if such awards
are intended to constitute Performance-Based Compensation. For purposes of this
subsection 4.1(g), if an Option is in tandem with an SAR, such that the exercise
of the Option or SAR with respect to a share of Common Stock cancels the tandem
SAR or Option right, respectively, with respect to such share, the tandem Option
and SAR rights with respect to each share of Common Stock shall be counted as
covering only one share of Common Stock for purposes of applying the limitations
of this subsection 4.1(g). For purposes of the Plan, it will be assumed that the
grant of any Option or SAR is intended to constitute Performance-Based
Compensation unless the Committee specified otherwise.

(h)
For Full Value Awards that are intended to be Performance-Based Compensation, no
more than 250,000 shares of Common Stock may be delivered pursuant to such
Awards granted to any one Participant during any one calendar year period
(regardless of whether settlement of the Award is to occur prior to, at the time
of, or after the time of vesting); provided that Awards described in this 4.1(h)
shall be subject to the following:

(i)
If the Awards are denominated in Common Stock but an equivalent amount of cash
is delivered in lieu of delivery of shares of Common Stock, the foregoing limit
shall be applied based on the methodology used by the Committee to convert the
number of shares of Common Stock into cash.

(ii)
If delivery of Common Stock or cash is deferred until after the Common Stock has
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the Common Stock is earned shall be
disregarded.

(i)
For Cash Incentive Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any Participant with respect to any
twelve (12) month performance period shall equal $2,500,000 (pro rated for
performance periods that are greater or lesser than twelve (12) months);
provided that Awards described in this subsection 4.1(i), shall be subject to
the following:





--------------------------------------------------------------------------------




(i)
If the Awards are denominated in cash but an equivalent amount of Common Stock
is delivered in lieu of delivery of cash, the foregoing limit shall be applied
to the cash based on the methodology used by the Committee to convert the cash
into Common Stock.

(ii)
If delivery of Common Stock or cash is deferred until after cash has been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the cash is earned shall be disregarded.

(j)
In the case of any Award to an Outside Director, in no event shall the dollar
value of the Award granted to any Outside Director for any calendar year
(determined as of the date of grant) exceed $500,000, except for the initial
year of directorship in which the dollar value shall not exceed $1,000,000.

4.2    Adjustments to Shares of Common Stock. In the event of a stock dividend,
stock split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock such that the Committee determines, in its sole
discretion, that an adjustment is warranted in order to preserve the benefits or
prevent the enlargement of benefits of Awards under the Plan, the Committee
shall, in the manner it determines equitable in its sole discretion, (a) adjust
the number and kind of shares which may be delivered under the Plan (including
adjustments to the number and kind of shares that may be granted to an
individual during any specified time as described in subsection 4.1); (b) adjust
the number and kind of shares subject to outstanding Awards; (c) adjust the
Exercise Price of outstanding Options and SARs; and (d) make any other
adjustments that the Committee determines to be equitable (which may include,
without limitation, (i) replacement of Awards with other awards which the
Committee determines have comparable value and which are based on stock of a
company resulting from the transaction, and (ii) cancellation of the Award in
return for cash payment of the current value of the Award, determined as though
the Award is fully vested at the time of payment, provided that in the case of
an Option or SAR, the amount of such payment may be the excess of value of the
shares of Common Stock subject to the Option or SAR at the time of the
transaction over the exercise price).
5.    PARTICIPATION. For purposes of the Plan, a “Participant” is any person to
whom an Award is granted under the Plan. Subject to the terms and conditions of
the Plan, the Committee shall determine and designate, from time to time, from
among the Eligible Individuals those persons who will be granted one or more
Awards under the Plan and, subject to the terms and conditions of the Plan, a
Participant may be granted any Award permitted under the provisions of the Plan
and more than one Award may be granted to a Participant. Except as otherwise
agreed by the Company and the Participant, or except as otherwise provided in
the Plan, an Award under the Plan shall not affect any previous Award under the
Plan or an award under any other plan maintained by the Company or the Related
Companies.




--------------------------------------------------------------------------------




6.    STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
6.1    Definitions.
(a)
The grant of an “Option” under the Plan entitles the Participant to purchase
shares of Common Stock at an Exercise Price established by the Committee at the
time the Option is granted. Options granted under this Section 6 may be either
Incentive Stock Options or Non-Qualified Stock Options, as determined in the
discretion of the Committee; provided, however, that Incentive Stock Options may
only be granted to employees of the Company or a Subsidiary. An Option will be
deemed to be a Non-Qualified Stock Option unless it is specifically designated
by the Committee as an Incentive Stock Option.

(b)
A grant of a “Stock Appreciation Right” or “SAR” entitles the Participant to
receive, in cash or shares of Common Stock (as determined in accordance with the
terms of the Plan) value equal to the excess of: (i) the Fair Market Value of a
specified number of shares of Common Stock at the time of exercise; over (ii) an
Exercise Price established by the Committee at the time of grant.

6.2    Eligibility. The Committee shall designate the Participants to whom
Options or SARs are to be granted under this Section 6 and shall determine the
number of shares of Common Stock subject to each such Option or SAR and the
other terms and conditions thereof, not inconsistent with the Plan. Without
limiting the generality of the foregoing, the Committee may not grant dividend
equivalents (current or deferred) with respect to any Option or SAR granted
under the Plan.
6.3    Limits on Incentive Stock Options. If the Committee grants Incentive
Stock Options, then to the extent that the aggregate fair market value of shares
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by any individual during any calendar year (under all plans
of the Company and all Subsidiaries) exceeds $100,000, such Options shall be
treated as Non-Qualified Stock Options to the extent required by Code Section
422. Any Option that is intended to constitute an Incentive Stock Option shall
satisfy any other requirements of Code Section 422 and, to the extent such
Option does not satisfy such requirements, the Option shall be treated as a
Non-Qualified Stock Option.
6.4    Exercise Price. The “Exercise Price” of an Option or SAR shall be
established by the Committee at the time the Option or SAR is granted; provided,
however, that in no event shall such price be less than 100% of the Fair Market
Value of a share of Common Stock on such date (or, if greater, the par value of
a share of Common Stock on such date).
6.5    Exercise/Vesting. Except as otherwise expressly provided in the Plan, an
Option or SAR granted under the Plan shall be exercisable in accordance with the
following:




--------------------------------------------------------------------------------




(a)
The terms and conditions relating to exercise and vesting of an Option or SAR
shall be established by the Committee to the extent not inconsistent with the
Plan, and may include, without limitation, conditions relating to completion of
a specified period of service, achievement of performance standards prior to
exercise or the achievement of stock ownership guidelines by the Participant.

(b)
No Option or SAR may be exercised by a Participant prior to the date on which it
is exercisable (or vested) or after the Expiration Date applicable thereto.

6.6    Payment of Exercise Price. The payment of the Exercise Price of an Option
granted under this Section 6 shall be subject to the following:
(a)
Subject to the following provisions of this subsection 6.6, the full Exercise
Price of each share of Common Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise through the use of cash equivalents, payment may be made as soon as
practicable after the exercise) and, as soon as practicable thereafter, a
certificate representing the shares of Common Stock so purchased shall be
delivered to the person entitled thereto or shares of Common Stock so purchased
shall otherwise be registered in the name of the Participant on the records of
the Company’s transfer agent and credited to the Participant’s account.

(b)
Subject to applicable law, the Exercise Price shall be payable in cash or cash
equivalents, by tendering, by actual delivery or by attestation, shares of
Common Stock valued at Fair Market Value as of the day of exercise or by a
combination thereof; provided, however, that shares of Common Stock may not be
used to pay any portion of the Exercise Price unless the holder thereof has good
title, free and clear of all liens and encumbrances.

6.7    Post-Exercise Limitations. The Committee, in its discretion, may impose
such restrictions on shares of Common Stock acquired pursuant to the exercise of
an Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Common Stock ownership by the Participant,
conformity with the Company’s recoupment or clawback policies and such other
factors as the Committee determines to be appropriate.
6.8    No Repricing. Except for either adjustments pursuant to subsection 4.2
(relating to the adjustment of shares), or reductions of the Exercise Price
approved by the Company’s stockholders, the Exercise Price for any outstanding
Option or SAR may not be decreased after the date of grant nor may an
outstanding Option or SAR granted under the Plan be surrendered to the Company
as consideration for the grant of a replacement Option or SAR with a lower
exercise price or a Full Value Award. Except as approved by the Company’s
stockholders, in no event shall any Option or SAR granted under the Plan be
surrendered to the Company in consideration for a cash payment if, at the time
of such surrender, the Exercise Price of the Option or SAR is greater than the
then current Fair Market Value of a share of Common Stock.




--------------------------------------------------------------------------------




6.9    Tandem Grants of Options and SARs. An Option may but need not be in
tandem with an SAR, and an SAR may but need not be in tandem with an Option (in
either case, regardless of whether the original award was granted under this
Plan or another plan or arrangement). If an Option is in tandem with an SAR, the
exercise price of both the Option and SAR shall be the same, and the exercise of
the corresponding tandem SAR or Option shall cancel the corresponding tandem SAR
or Option with respect to such share. If an SAR is in tandem with an Option but
is granted after the grant of the Option, or if an Option is in tandem with an
SAR but is granted after the grant of the SAR, the later granted tandem Award
shall have the same exercise price as the earlier granted Award, but in no event
less than the Fair Market Value of a share of Common Stock at the time of such
grant.
6.10    Expiration Date. The “Expiration Date” with respect to an Option or SAR
means the date established as the Expiration Date by the Committee at the time
of the grant (as the same may be modified in accordance with the terms of the
Plan); provided, however, that the Expiration Date with respect to any Option or
SAR shall not be later than the earliest to occur of the ten-year anniversary of
the date on which the Option or SAR is granted or the following dates, unless
the following dates are determined otherwise by the Committee:
(a)
if the Participant’s Termination Date occurs by any reason other than
termination for Cause, the thirtieth (30th) day after the Termination Date; or

(b)
if the Participant’s Termination Date occurs for reasons of Cause, the
Termination Date.

In no event shall the Expiration Date of an Option or SAR be later than the
ten-year anniversary of the date on which the Option or SAR is granted (or such
shorter period required by law or the rules of any stock exchange on which the
Common Stock is listed).
7.    FULL VALUE AWARDS AND CASH INCENTIVE AWARDS.
7.1    Definitions.
(a)
A “Full Value Award” is a grant of one or more shares of Common Stock or a right
to receive one or more shares of Common Stock in the future (including
restricted stock, restricted stock units, deferred stock units, performance
stock and performance stock units). Such grants may be subject to such
conditions, restrictions and contingencies, as determined by the Committee,
including provisions relating to dividend or dividend equivalent rights and
deferred payment or settlement. Notwithstanding the foregoing, no dividends or
dividend equivalent rights will be paid or settled on performance-based awards
that have not been earned based on the performance criteria established.





--------------------------------------------------------------------------------




(b)
A “Cash Incentive Award” is the grant of a right to receive a payment of cash
(or in the discretion of the Committee, shares of Common Stock having value
equivalent to the cash otherwise payable) that is contingent on achievement of
performance objectives over a specified period established by the Committee. The
grant of Cash Incentive Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee, including
provisions relating to deferred payment.

7.2    Special Vesting Rules. Except for awards granted under the Plan with
respect to, shares of Stock which do not exceed, in the aggregate, five percent
of the total number of shares of Stock reserved for issuance pursuant to
subsection 4.1(b), a Participant’s right to become vested in a Full Value Award,
an Option or SAR is conditioned on the completion of a specified period of
service with the Company or the Related Companies of at least one year, except
if accelerated in the event of the Participant’s death or Disability.
7.3    Performance-Based Compensation. The Committee may designate a Full Value
Award or Cash Incentive Award granted to any Participant as “Performance-Based
Compensation” within the meaning of Code Section 162(m) and regulations
thereunder. To the extent required by Code Section 162(m), any Full Value Award
or Cash Incentive Award so designated shall be conditioned on the achievement of
one or more performance targets as determined by the Committee and the following
additional requirements shall apply:
(a)
The performance targets established for the performance period established by
the Committee shall be objective (as that term is described in regulations under
Code Section 162(m)), and shall be established in writing by the Committee not
later than ninety (90) days after the beginning of the performance period (but
in no event after 25% of the performance period has elapsed), and while the
outcome as to the performance targets is substantially uncertain. The
performance targets established by the Committee may be with respect to
corporate performance, operating group or sub-group performance, individual
company performance, other group or individual performance, or division
performance, and shall be based on one or more of the Performance Criteria.

(b)
A Participant otherwise entitled to receive a Full Value Award or Cash Incentive
Award for any performance period shall not receive a settlement or payment of
the Award until the Committee has determined that the applicable performance
target(s) have been attained. To the extent that the Committee exercises
discretion in making the determination required by this subsection 7.3(b), such
exercise of discretion may not result in an increase in the amount of the
payment.

(c)
If a Participant’s employment terminates because of death or Disability, or if a
change in control occurs prior to the Participant’s Termination Date, the
Participant’s Cash Incentive Award may, to the extent provided by the Committee,
become vested without regard to whether the Cash Incentive Award would be
Performance-Based Compensation.





--------------------------------------------------------------------------------




(d)
A Full Value Award designated as Performance-Based Compensation shall not vest
prior to the first anniversary of the date on which it is granted (subject to
acceleration of vesting, to the extent provided by the Committee, in the event
of the Participant’s death, Disability or change in control).

Nothing in this Section 7 shall preclude the Committee from granting Full Value
Awards or Cash Incentive Awards under the Plan or the Committee, the Company or
any Related Company from granting any Cash Incentive Awards outside of the Plan
that are not intended to be Performance-Based Compensation; provided, however,
that, at the time of grant of Full Value Awards or Cash Incentive Awards by the
Committee, the Committee shall designate whether such Awards are intended to
constitute Performance-Based Compensation. To the extent that the provisions of
this Section 7 reflect the requirements applicable to Performance-Based
Compensation, such provisions shall not apply to the portion of the Award, if
any, that is not intended to constitute Performance-Based Compensation. Without
limiting the generality of the foregoing, Options and SARs granted under the
Plan shall be assumed to constitute Performance-Based Compensation provided that
the requirements of section 162(m) of the Code are met with respect thereto and
provided that the Committee does not make a determination to the contrary.
8.    CHANGE IN CONTROL.
8.1    Definitions. For purposes of this Section 8, the term “Change in Control”
means (a) the acquisition by any person, entity or group of persons or entities,
directly or indirectly, acting in concert of securities representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, whether acquired in one transaction or a series of
transactions, (b) a merger, consolidation or similar transaction which results
in the Company’s shareholders immediately prior to such transaction not holding
securities representing fifty percent (50%) or more of the total voting power of
the outstanding securities of the surviving corporation, or (c) a sale of all or
substantially all of the Company’s assets (other than to an entity owned by the
Company or under common ownership with the Company).
8.2    Vesting of Awards Upon Change in Control. Subject to the provisions of
subsection 4.2 (relating to the adjustment of shares), if a Change in Control
occurs prior to the date on which an Award is vested and prior to the
Participant’s separation from service, if such Award remains outstanding
following the Change in Control (whether by substitution with another award or
otherwise), and if the Participant’s service is involuntarily terminated by the
Company or a Related Company (or any successor thereto), other than for cause,
on or within two years following the Change in Control, then:
(a)    All outstanding Options (regardless of whether in tandem with SARs) shall
become fully exercisable.
(b)    All outstanding SARs (regardless of whether in tandem with Options) shall
become fully exercisable.




--------------------------------------------------------------------------------




(c)    All Full Value Awards shall become fully vested and the Committee shall
determine the extent to which performance conditions are met taking into account
actual performance and/or the passage of time, in accordance with the terms of
the Plan and the applicable Award Agreement.
Notwithstanding anything in this Plan or any Award Agreement to the contrary, to
the extent any provision of this Plan or an Award Agreement would cause a
payment of deferred compensation that is subject to Code Section 409A to be made
upon the occurrence of a Change in Control, then such payment shall not be made
unless such Change in Control also constitutes a “change in ownership”, “change
in effective control” or “change in ownership of a substantial portion of the
Company’s assets” within the meaning of Code Section 409A. In addition, if an
Award does not remain outstanding following a Change in Control, the Committee
shall determine the vesting and other terms and conditions of the Award in
connection with the Change in Control in accordance with the terms of the Plan.
9.    MISCELLANEOUS.
9.1    Effective Date and Effect on Prior Plan. This Plan shall be effective as
of the date that it is approved by the Board (the date on which such approval is
completed being referred to herein as the “Effective Date”); provided, however,
that no Awards granted under the Plan after the Effective Date prior to the
Stockholders’ Meeting will vest or become exercisable prior to the date of the
Stockholders’ Meeting (and only if the Plan is approved by the stockholders at
the Stockholders’ Meeting) and all such Awards shall be forfeited as of the date
of the Stockholders’ Meeting if the Plan is not approved by the Company’s
stockholders at the Stockholders Meeting. The Plan shall be unlimited in
duration and, in the event of Plan termination, shall remain in effect as long
as any shares of Common Stock awarded under it are outstanding and not fully
vested; provided, however, that no new Awards will be made under the Plan on or
after the tenth anniversary of the Effective Date. Any awards made under the
Prior Plan prior to the Effective Date shall continue to be subject to the terms
and conditions of the Prior Plan. Following the Effective Date and if the Plan
is approved at the Stockholders’ Meeting, no further awards will be made under
the Prior Plan.
9.2    Limit on Distribution. Distribution of Common Stock or other amounts
under the Plan shall be subject to the following:
(a)
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.





--------------------------------------------------------------------------------




(b)
In the case of a Participant who is subject to Section 16(a) and 16(b) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.

(c)
To the extent that the Plan provides for issuance of certificates to reflect the
transfer of Common Stock, the transfer of such Common Stock may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Common Stock is listed.

9.3    Liability for Cash Payments. Subject to the provisions of this Section 8,
each Related Company shall be liable for payment of cash due under the Plan with
respect to any Participant to the extent that such payment is attributable to
the services rendered for that Related Company by the Participant. Any disputes
relating to liability of a Related Company for cash payments shall be resolved
by the Committee.
9.4    Withholding. All Awards and other payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations may be
satisfied, with the consent of the Committee, through the surrender of Common
Stock which the Participant already owns or to which a Participant is otherwise
entitled under the Plan; provided, however, previously-owned Common Stock that
has been held by the Participant or Common Stock to which the Participant is
entitled under the Plan may only be used to satisfy the minimum tax withholding
required by applicable law (or other rates that will not have a negative
accounting impact).
9.5    Transferability. Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, if provided by the Committee, pursuant to a qualified domestic relations
order (within the meaning of the Code and applicable rules thereunder). To the
extent that Participant who receives an Award under the Plan has the right to
exercise such Award, the Award may be exercised during the lifetime of the
Participant only by the Participant. Notwithstanding the foregoing provisions of
this subsection 9.5, if provided by the Committee, Awards may be transferred to
or for the benefit of the Participant’s family (including, without limitation,
to a trust or partnership for the benefit of a Participant’s family), subject to
such procedures as the Committee may establish. In no event shall an Incentive
Stock Option be transferable to the extent that such transferability would
violate the requirements applicable to such option under Code Section 422.
9.6    Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company or the Related
Company, as applicable, at its principal executive offices. The Committee may,
by advance written notice to affected persons, revise such notice procedure from
time to time. Any notice required under the Plan (other than a notice of
election) may be waived by the person entitled to notice.




--------------------------------------------------------------------------------




9.7    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the applicable Committee at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.
9.8    Agreement With the Company. At the time of an Award to a Participant
under the Plan, the Committee may require a Participant to enter into an
agreement with the Company (the “Agreement”), in a form specified by the
Committee, agreeing to the terms and conditions of the Plan and to such
additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe.
9.9    Limitation of Implied Rights.
(a)
Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company or any
Related Company whatsoever, including, without limitation, any specific funds,
assets, or other property which the Company or any Related Company, in its sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of the Company and any Related Company.
Nothing contained in the Plan shall constitute a guarantee by the Company or any
Related Company that the assets of such companies shall be sufficient to pay any
benefits to any person.

(b)
The Plan does not constitute a contract of employment or continued service, and
selection as a Participant will not give any employee the right to be retained
in the employ or service of the Company or any Related Company, nor any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan. Except as otherwise provided in the Plan,
no Award under the Plan shall confer upon the holder thereof any right as a
stockholder of the Company prior to the date on which he fulfills all service
requirements and other conditions for receipt of such rights and shares of
Common Stock are registered in his name.

9.10    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.




--------------------------------------------------------------------------------




9.11    Action by the Company or Related Company. Any action required or
permitted to be taken by the Company or any Related Company shall be by
resolution of its board of directors or governing body or by action of one or
more members of the board or governing body (including a committee of the board
or governing body) who are duly authorized to act for the board or, in the case
of any Related Company which is a partnership, by action of its general partner
or a person or persons authorized by the general partner, or (except to the
extent prohibited by applicable law or the rules of any stock exchange on which
the Common Stock is listed) by a duly authorized officer of the Company.
9.12    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
9.13    Applicable Law. The provisions of the Plan shall be construed in
accordance with the laws of the State of Delaware, without giving effect to
choice of law principles.
9.14    Foreign Employees. Notwithstanding any other provision of the Plan to
the contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which the Company or a Related Company
operates or has employees. The foregoing provisions of this subsection 9.14
shall not be applied to increase the share limitations of Section 4 or to
otherwise change any provision of the Plan that would otherwise require the
approval of the Company’s stockholders.




--------------------------------------------------------------------------------




10.    TERMINATION AND AMENDMENT OF THE PLAN
The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Agreement, provided that no amendment or termination
may, in the absence of written consent to the change by the affected Participant
(or, if the Participant is not then living, the affected beneficiary), adversely
affect the rights of any Participant or beneficiary under any Award granted
under the Plan prior to the date such amendment is adopted by the Board (or the
Committee, if applicable); and further provided that adjustments pursuant to
subsection 4.2 shall not be subject to the foregoing limitations of this Section
9; and further provided that the provisions of subsection 6.8 (relating to
Option and SAR repricing) cannot be amended unless the amendment is approved by
the Company’s stockholders; and provided further that, no other amendment shall
be made to the Plan without the approval of the Company’s stockholders if such
approval is required by law or the rules of any stock exchange on which the
Common Stock is listed. It is the intention of the Company that, to the extent
that any provisions of this Plan or any Awards granted hereunder are subject to
Code Section 409A, the Plan and the Awards comply with the requirements of Code
Section 409A and that the Board shall have the authority to amend the Plan or
any Award as it deems necessary or desirable to conform to Code Section 409A
without regard to the foregoing provisions (other than the provisions requiring
stockholder approval). Notwithstanding the foregoing, the Company does not
guarantee that Awards under the Plan will comply with Code Section 409A and the
Committee is under no obligation to make any changes to any Award to cause such
compliance.










